DETAILED ACTION
Claims 1-4 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract currently recites “the present invention” which is a phrase which can be implied. 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Claim 3 recites “wherein its twist coefficient is 9,000 to 18000 TPM * SQRT (Nominal Denier)”. Which, to the best of the examiner’s understanding, would look something like this and indicates that the 18,000 is the TPM (a single numeral rather than both 9000 and 18000 is utilized for ease of viewing):
                
                    C
                    o
                    e
                    f
                    f
                    i
                    c
                    i
                    e
                    n
                    t
                    =
                     
                    18000
                    *
                    √
                    (
                    D
                    e
                    n
                    i
                    e
                    r
                    )
                
             
This is not found in the specification.  The specification describes two different equations.  “the twist coefficient is represented by the square root of the number of twists (Twist/meter) * Nominal Denier is 9,000 to 18,000” (p. 4, ll. 14-15, p. 15, ll. 6-7).  This language is inconclusive as to what the equation is as it could be (18000 is utilized for ease of viewing):
                
                    18000
                    =
                    √
                    (
                    T
                    P
                    M
                    *
                    D
                    e
                    n
                    i
                    e
                    r
                    )
                
            
Or it could be a second equation:
                
                    18000
                    =
                    √
                    (
                    T
                    P
                    M
                    )
                    *
                    D
                    e
                    n
                    i
                    e
                    r
                
            
Either way, this language does not match what is claimed.  
Another area recites that “the twist coefficient indicated as the square root of [(twist/meter) * nominal Denier]” (p. 11, ll. 1-2).  In this sense the equation would look like:
                
                    18000
                    =
                    √
                    (
                    T
                    P
                    M
                    *
                    D
                    e
                    n
                    i
                    e
                    r
                    )
                
            
Because this equation seems to be the preferred equation as it shows up again and it is clear, this is the equation the examiner believes to be the equation for twist coefficient.  However, even once we figure out what the equation is, it does not appear to line up with the charts.   
For example, table 2, example 1, lists a denier of 1000 and TPM of 270.  The twist coefficient is 12075.  However, the square root of 1000*270 is 519.6.  Not 12075.  Even if the TPM is multiplied by two as there are two plies, the resultant numeral is only 734, not 12075.  Furthermore, if the examiner utilizes the first equation, which appears to be incorrect, the result is the 16431.  And if the TPM is multiple by two it is 23237, neither of which are 12075.  It is unclear which equation the applicant is utilizing as the numbers do not appear to add up.  
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “of carcass ply” which should be “of the at least one carcass ply”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a strength of 2.5 to 3.0 g/d when stretched by 5%”.  This phrase does not appear to make sense.  A strength is generally referred to as the point at which the material breaks which is already recited in claim 1.  Furthermore, the strength (that is, the breaking strength) of the material would always be the same whether it was stretched, so it is not clear what the claim is reciting.  The examiner believes that the claim refers to the Load At Specific Elongation (LASE) which is a term utilized in the art, unlike the limitation in claim 1.  For examination purposes the examiner has interpreted this to mean “a load of 2.5 to 3.0 g/d at 5% elongation”.  
Claim 3 recites “its” in line 3.  It is unclear if “its” refers to the dip cord, the individual plies, or the combination of the various plies.  
Claim 3 recites “its twist coefficient is 9,000 to 18,000 TPM * SQRT (Nominal Denier)”.  It is unclear what is meant by this limitation.  It is unclear if the claim is requiring the TPM to be between 9,000 and 18,000, or if the TPM is to be multiplied by between 9,000 and 18,000.  It is further unclear what the resultant units would be.  The examiner has attempted to interpret this claim, but as shown above in the specification objection, the examiner is completely unclear as to what the actual intended recitation is.  The examiner has attempted to advance prosecution and at least notes that the examples of the art cited includes denier of 1000 (see para. 0097, Park).  The examiner has not rejected claim 3 utilizing art, but solely because the examiner is uncertain as to the scope of claim 3. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4, are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20130302610) in view of Chung et al. (US 20110024016).
Regarding claim 1, Park describes a radial tire (see Fig. 1) comprising: a pair of parallel bead cores (bead bundles see Fig. 1); at least one radial carcass ply which is wound around the bead core (see Fig. 1); at least one inclined belt layer laminated on an outer circumference of carcass ply (see Fig. 1); and at least one cap ply layer laminated on an outer circumference of the inclined belt layer in a tire circumferential direction (see Fig. 1),
wherein the cap ply includes a dip cord manufactured using a yarn containing 90 mol% or more of polyethylene terephthalate (abstract, 90 mol % or more of PET, para. 0016, dip cord), and
the dip cord having a breaking strength of 6.5 to 7.5 g/d (7.2 to 8.5 g/d, para. 0013), and a shape stability index of 5.8 to 6.5 (5.0 to 7.0, para. 0013).
Although the specific ranges claim are not found in Park (for example, the strength range of 7.2 to 8.5 g/d does not specifically state that 7.2 is selected), in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05).
Park does not explicitly describe wherein the dip cord has a shrinkage rates of 3.0% to 4.0% and a strength of 2.5 to 3.0 g/d when stretched by 5%.
In related art for tires, Chung describes wherein the dip cord has a shrinkage rates of 3.0% to 4.0% (shrinkage rate 2.0 to 5.0 %, para. 0073), and also discloses a strength of 2.5 to 3.0 g/d when stretched by 5% (teaches load at elongation of 5% from 2.43 to 3.36, table 10).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the properties, to have a shrinkage rage of 2.0 to 5.0% as taught in Chung as well as the LASE at 5% of between 2.43 to 3.36 g/d in order to provide a tire with reduced tire deformation and sufficient dimensional stability during high speed driving of the car (para. 0019, 0043, 0074, Chung).
Furthermore, although the ranges of Chung do not explicitly teach the exact range as claimed, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, and even exists when the numerals are merely mathematically close so that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality (see table 10, example 18 at 3.05, Chung) (see MPEP 2144.05(I)).

    PNG
    media_image1.png
    586
    776
    media_image1.png
    Greyscale

Regarding claim 2, the tire of Park as modified describes wherein the dip code has an intermediate elongation of 2.1 to 4.0% at 2.25 g/d (para. 0053, 3.0 to 5.5% at 2.25 g/d) and an elongation at break of 8.0 to 16.0% (15 to 17%, para. 0053).
For the same reasons as stated above with respect to claim 1, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding claim 4, the tire of Park as modified includes wherein the cap ply layer is reinforced with one or two layers (reinforced with tread, see Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references such as Nelson (US 20030207111) are cited to indicate the various LASE levels as well as to indicate the various shrinkage and breaking strength available in the tire cord art.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732